RYDER, Judge.
Dorothy Cook seeks review of the trial court’s order denying her motion to dismiss Count II, possession of cocaine, in violation of double jeopardy. We reverse.
Cook was charged with sale and possession of cocaine, arising out of a single act of sale occurring on June 30, 1988. The Supreme Court of Florida has held that Carawan v. State, 515 So.2d 161 (Fla.1987), is applicable to crimes occurring before the effective date of chapter 88-131, section 7, Laws of Florida, but not to crimes occurring after that date. State v. Parker, 551 So.2d 1209 (Fla.1989); State v. Smith, 547 So.2d 613 (Fla.1989). The effective date of chapter 88-131, Laws of Florida, is July 1, 1988.
Accordingly, the conviction and sentence for Count II, possession of cocaine, is reversed and the case remanded for resen-tencing.
Reversed and remanded.
CAMPBELL, C.J., and PARKER, J., concur.